Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claims 1-37 are pending.
Response to Election-Restriction
Applicant’s election of the followings in response to election of species requirement is acknowledged:

    PNG
    media_image1.png
    153
    560
    media_image1.png
    Greyscale

Claims 7-8 and 26-27 do not read on the elected species. Since Applicant did not traverse the restriction requirement, the election has been treated as an election without traverse.
Examiner searched prior art with the scope of the elected species and found arts that renders the claimed nanoparticle obvious with the scope of the elected species. Therefore, the Therefore, claims 7-8 and 26-27 and non-elected subject matter (i.e. all other compounds for general monomer and narrow-band monomer) of claims 1-6, 9-25 and 28-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions. See MPEP 803.02.
Applicants preserve their right to file a divisional on the non-elected subject matter. 
Therefore, claims 1-6, 9-25 and 28-37 are examined on merits in this office action to the extent that they encompass the elected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-37 recites “R1A and R1B is independently selected from the group consisting of, but not limited to, …………..“,  and “R2A and R2B is a reactive group independently selected from the group consisting of, but not limited to,………….”. It is unclear what groups or compounds are intended to encompass in the selection by the recitation “not limited to”. Further, the recitation “not limited to” provides broader range limitation in the selection with the narrower limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 9-16, 18-25 and 28-31 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Haugland et al  (US 5,723,218).
Regarding claims 1-2, 5, 19-20, 25 and 29, Haugland discloses a polymer dot comprising: a condensed chromophoric polymer (col. 1, In. 32-38: col. 4. In. 41-49; col. 12, In. 1-12: polymer microparticles having a diameter as low as 0.01 micrometers (10 nanometers) and labeled with a dye) comprising a narrow-band monomer (col. 4, In. 41-47; col. 5, In. 58 to col. 7, In. 67), the condensed chromophoric polymer having 
Haugland does not mention the polymeric composition as condensed. 
However, Haugland discloses polymer microparticles and polymer microparticle would obviously be considered as condensed polymer because microparticle formation would require aggregation/condensation and because the specification does not clearly define condensation and does not have clear description or guidance to exclude the particle of Hoagland as not having condensed polymer. Hougland discloses polymeric particle formed from covalent bond formation among the monomers (col.7) and thus condensation is present among the monomers in in the polymeric particle. 
In regards to claims 2 and 20, Haugland discloses the polymer dot comprises thiophene or benzothiazole (Col. 7).
Regarding claim 4, Haugland teaches that the chromophoric polymer is a homopolymer or a heteropolymer (col. 4, In. 47-53).

Regarding claim 6, Haugland teaches that the narrow-band monomer, the first general monomer, the second general monomer, or a combination thereof are integrated into the backbone of the chromophoric polymer (col. 12, In. 35 to col. 13, In. 15).
Regarding claims 21-24, Haugland teaches that the narrow-band monomer is a BODIPY derivative (col. 4, In. 41-47; col. 5, In. 58-60) and wherein the BODIPY derivative is integrated into the chromophoric polymer by attachment to R1 , R2A, R2B, R3A, R3B, R4A, R4B or a combination thereof (col. 6, In. 10 to col. 7, In. 67 and col. 12, In. 35-59).
In regards to claims 9, 12 and 13, Haugland teaches that the condensed chromophoric polymer further comprises a functional group rendering the surface of the condensed chromophoric polymer available for conjugation or bioconjugation (col. 4, In. 54-58: col. 12, In. 20-28) wherein the functional group is a hydrophilic functional group (col. 4, In. 54-58; col. 12. In. 20-28) selected from the group consisting of carboxylic acid or salts thereof, amino, mercapto, azido, aldehyde, ester, hydroxyl, carbonyl, sulfate, sulfonate, phosphate, cyanate, and succinimidyl ester (col. 4, In. 54-58: col. 12, In. 20-28).
In regards to claims 10 and 11, Haugland disclosed that the particles are attached to biomolecules wherein the biomolecules include protein, peptide, and nucleic acid (col. 13, lines 33-49).

In regards to claims 17 and 30, Hougland does not teach that the polymer is stable over a period of greater than about one month.
Haughland, however, throughout the reference teach that the microparticle have superior photostability compared to microparticles containing other dyes such as fluorescene (col. 9, ln. 15-37; claims 1, 14, 20). Since Haughland teaches that the microparticle is highly photostable, it would be highly expected that the microparticle would be stable over a period of greater than one month if proper storage condition is maintained as the storage stability would depend on the solvent and the storage condition and the claims do not provide any storage conditions. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference. The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
In regards to claims 3 and 31, Haughland does not disclose that the narrow band monomer to the total general monomers is less than about 011:1.
However, Haughland teaches incorporation of polymeric dyes by copolymerization with other polymerizable monomers (col.1, ln 45-55; col.4, lines ln 40-55; col.10, ln 36-62 and col.12, ln 51-65) and one of ordinary skilled in the art can easily envisage various proportions of the various components of the polymerizable monomers and polymerizable dyes for optimization absent showing of unexpected advantages with a particular proportions with particular monomers.
Claims 1-6, 9-11, 13-25, and 28-31 are rejected under pre-AIA  103 (a) as obvious over Thivierge et al  (Macromolecules 2011). 
In regards to claims 1-2, 4-6, 15-16, 18-25 and 28-29, Thivierge discloses polymer dot comprising homopolymer of a narrow-band monomer (BODIPY) 
    PNG
    media_image2.png
    428
    294
    media_image2.png
    Greyscale
or a co-polymer comprising a narrow-band monomer (e.g. BODIPY, i.e. a narrow band monomer) and general monomers (e.g. fluorene) 
    PNG
    media_image3.png
    476
    736
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    645
    713
    media_image4.png
    Greyscale
.  Thivierge discloses the polymer dots having an emission spectrum with a full width half maximun (FWHM) of less than about 70nm (Table 1 and Fig.1). Thivierge discloses the polymer dot comprises fluorene (i.e. a general monomer) and fluorene polymer is considered in the specification as semiconducting polymers (see paragraph 136 of the specification). Thiverge teaches that BODIPY 2b has an extremely high molar absorptivity and an exceptional quantum yield (page 4013, 1st col.). Thiverge 
Thivierge does not mention the polymeric composition as condensed. 
However, Thivierge discloses polymer microparticles and polymer microparticle would obviously be considered as condensed polymer because microparticle formation would require aggregation/condensation and because the specification does not clearly define condensation and does not have clear description or guidance to exclude the particle of Thivierge as not having condensed polymer.  Thivierge discloses polymeric particle formed from covalent bond formation among the monomers (Scheme 1) and discloses that addition of THF solution of the polymer to water (i.e. aqueous solution) gave particle of 48.4± 13.3nm (page 4014) and thus condensation is highly expected to be present in the polymeric particle of Thivierge and thus one of ordinary skilled in the art would not be able to distinguish the polymeric particle of Thivierge from the polymer dot of claim 1.
In regards to claims 3 and 31, Thivierge teaches that variations of the acceptors would enable tuning of fluorescence outputs (page 4012, 2nd paragraph of 2nd col.). Thivierge also teaches optimization by utilizing various fluorene:BODIPY ratios used in polymerization (page 4013, last paragraph of 1st col.). Therefore, various ratios of the narrow-band unit and the general monomer would be obvious to one of ordinary skilled in the art.
In regards to claim 9-14, Thivierge discloses polymer dot comprising a functional group (e.g. nitro) available for conjugation {page 4012, see copolymer (AB)n}. 
In regards to stability of the polymer dot (claims 17 and 30), Thivierge teaches the polymer dot potential for fluorescent probe design, which indicates that the polymner dot would be expected to be quite stable. However, stability depends on the solvent and the storage condition and the claims do not provide any storage conditions. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference. The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
Claims 1-6, 9-11, 13-25, and 28-32  is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Thivierge et al  (Macromolecules 2011) as described above for claims 1-6, 9-11, 13-25, and 28-31 and further in view of Wu et al  (e-Polymers 2007).
Thivierge is relied upon as in the 103 rejection above. Thiverge does not narrow band monomer is a squaraine derivative (claim 32).
Wu discloses chromophoric conjugated polymer comprising fluorene monomer (i.e. a general monomer) and squaraine monomer (a narrow-band monomer) (Abstract). Wu teaches that squaraines exhibit intense and sharp absorption bands in 
Therefore, one of ordinary skilled in the art from the foregoing description in mind would obviously be motivated to include squaraine in place of BODIPY in the polymeric composition of Thivierge with the expectation of expand the arsenal of polymeric dot for various application with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to include squaraine because Wu teaches that squaraines exhibit intense and sharp absorption bands in the visible and near IR regions and high fluorescence quantum yields which makes it attractive for various usage.
Claims 1-6, 9-25, and 28-34  is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Thivierge et al  (Macromolecules 2011) as described above for claims 1-6, 9-11, 13-25, and 28-31 and further in view of Meng et al  (Macromolecules 2009).
Thivierge is relied upon as in the 103 rejection above. Thiverge does not teach that the polymer dot comprises a hydrophilic functional group (claim 12).
Meng discloses copolymers of polyfluorene and BODIPY (see Scheme 1) having FWHM of less than about 70nm and quantum yield of more than 10% (Fig.2 and Table 1). Meng teaches that BODIPY dyes possess relatively high absorption coefficients and fluorescence quantum yields, and contain narrow absorption and emission bands with high peak intensities. Meng further teaches that BODIPY cores will allow for the 
Therefore, one of ordinary skilled in the art from the foregoing description in mind would be motivated to provide common functional groups (such as carboxylic, amino) in the BODIPY based copolymer of Thivierge with the expectation of providing Thivierge with BODIPY based copolymer useful for various chemical and biological sensing applications with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 1-6, 9-25 and 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-48 of U. S. Patent No. 10,150,841 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claimed polymer dot are fully encompassed by the cited claims of US Patent '841. Claims 5 and 6 disclose condensed polymer comprising BIDIPY (narrow-band monomer) and claims 8 and 37 disclose squaraine (narrow-band monomer) wherein the polymer having an emission with full width maximum of less than about 70nm (see claim 36). Claims 14-16 and 49 of the copending application teach the polymer comprising various functional groups including carboxyl groups. Further, throughout the claims of US patent ‘841, the various limitations of the cited instant claims are fully disclosed or are obvious in view of the disclosed claims of the US patent ‘841.
Allowable Subject Matter
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of records do not teach or reasonably suggest nanoparticle comprising as claimed in claim 1 having the squaraine derivative as claimed in claims 35-37.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641